Nichols, Presiding Justice.
This is an appeal from a judgment adjudging the appellant in contempt of court for failure to comply with a divorce decree. On the trial of the issue in the superior court the appellant made the same contentions as this court held to be without merit on the direct appeal from the divorce decree. See Waller v. Waller, 226 Ga. 279 (6) (174 SE2d 433).
On the hearing of the contempt citation the appellant represented himself and employed counsel only after the judgment adjudicating him in contempt was *381rendered. Held:
Submitted May 10, 1974
Decided June 12, 1974.
Scott Walters, Jr., for appellant.
Harris & Martin, James F. Martin, for appellee.
1. The judgment on the prior appeal from the original decree precludes a finding, as contended for by the appellant, that the requirements of the divorce decree with regard to the repair, etc. of the house are too vague, etc., to be enforceable.
2. The contention that the original decree did not include an express command and therefore cannot be the basis of a contempt proceeding is without merit for the decree sought to be enforced is one awarding alimony and no direct command is required. See Sullivan v. Sullivan, 224 Ga. 679 (164 SE2d 130), and cits. Roberts v. Roberts, 229 Ga. 689, 691 (194 SE2d 100). The award of the marital residence to the wife was a part of alimony and not a property settlement as was dealt with in Dozier v. Dozier, 229 Ga. 306 (191 SE2d 57), and similar cases.
3. The judgment of the trial court finding the appellant in contempt of court was authorized by the evidence and the providing of terms upon which he could purge himself of such contempt shows no reversible error.

Judgment affirmed.


All the Justices concur.